
	
		III
		112th CONGRESS
		1st Session
		S. RES. 261
		IN THE SENATE OF THE UNITED STATES
		
			September 13, 2011
			Mrs. Feinstein (for
			 herself, Mr. Grassley,
			 Mr. Blumenthal, Mr. Whitehouse, Mr.
			 Durbin, Mr. Rockefeller,
			 Mr. Manchin, and
			 Mr. Portman) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			September 23, 2011
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating the month of October 2011 as
		  National Medicine Abuse Awareness Month.
	
	
		Whereas over-the-counter and prescription medicines
			 approved by the Food and Drug Administration have been determined to be safe
			 and effective when used properly;
		Whereas the abuse of such medicines can be extremely
			 dangerous and produce serious side effects;
		Whereas according to the Substance Abuse and Mental Health
			 Services Administration’s 2010 National Survey on Drug Use and Health, the
			 nonmedical use of prescription drugs has risen, with 2.5 percent of the
			 population engaging in nonmedical use of prescription drugs in 2008 and 2.8
			 percent of the population engaging in such use in 2009;
		Whereas the 2010 National Survey on Drug Use and Health
			 illustrates that the abuse of prescription medications such as pain relievers,
			 tranquilizers, stimulants, and sedatives is second only to marijuana, the most
			 commonly abused illegal drug in the United States;
		Whereas the 2010 Monitoring the Future survey, funded by
			 the National Institutes of Health, indicates that approximately 5 percent of
			 teenagers in the United States report having abused an over-the-counter cough
			 medicine to get high, and prescription and over-the-counter drugs account for 8
			 of the 14 most frequently abused drugs by students in grade 12;
		Whereas the 2010 Monitoring the Future survey also
			 indicates that the intentional abuse of cough medicine among students in grades
			 8, 10, and 12 is at 3.2 percent, 5.1 percent, and 6.6 percent,
			 respectively;
		Whereas according to research from The Partnership at
			 DrugFree.org, more than one-third of teenagers mistakenly believe that taking
			 prescription drugs, even if not prescribed by a doctor, is much safer than
			 using street drugs;
		Whereas the lack of understanding by teenagers and parents
			 of the potential harm of such powerful medicines makes it more critical than
			 ever to raise public awareness about the dangers of the abuse of such
			 drugs;
		Whereas when prescription drugs are abused, such drugs are
			 most often obtained through friends and relatives;
		Whereas parents should be aware that the Internet gives
			 teenagers access to websites that promote the abuse of medicines;
		Whereas the designation of National Medicine Abuse
			 Awareness Month promotes the message that over-the-counter and
			 prescription medicines should be taken only as labeled or prescribed, and such
			 medicines can have serious or life-threatening consequences when used to get
			 high or in large doses;
		Whereas the designation of National Medicine Abuse
			 Awareness Month will encourage parents to educate themselves about the
			 problem of abuse of over-the-counter and prescription medicines, and talk to
			 their teens about all types of substance abuse;
		Whereas observance of National Medicine Abuse
			 Awareness Month should be encouraged at the national, State, and local
			 levels to increase awareness of the abuse of medicines;
		Whereas educational tools, training programs, and
			 strategies have been developed by the national organization that represents
			 5,000 anti-drug coalitions nationwide and the association representing makers
			 of over-the-counter medicines, in order to help local coalitions demonstrate
			 the best ways to engage and educate parents and grandparents, teachers, law
			 enforcement officials, doctors, other healthcare professionals, and retailers
			 about the potential harms of cough medicine abuse;
		Whereas a partnership of nonprofit associations
			 specializing in raising media awareness about substance abuse and organizations
			 that represent the leading makers of over-the-counter drugs have developed a
			 nationwide prevention campaign that utilizes research-based educational
			 advertisements, public relations and news media, and the Internet to inform
			 parents about the negative teen behavior of intentional abuse of medicines, in
			 order to empower parents to effectively communicate with their children about
			 this dangerous trend and to take necessary steps to safeguard prescription and
			 over-the-counter medicines in their homes; and
		Whereas educating the public on the dangers of medicine
			 abuse and promoting prevention of medicine abuse are critical components of
			 what must be a multi-pronged effort to curb prescription and over-the-counter
			 medicine abuse: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 month of October 2011 as National Medicine Abuse Awareness
			 Month; and
			(2)urges communities
			 to carry out appropriate programs and activities to educate parents and youth
			 about the potential dangers associated with medicine abuse.
			
